Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2021 has been entered.

Claim Objections
While the last clause of claim 1 is interpreted to require that only one of the dielectric coatings need to be free of tin, should this not be the case (viz. Applicant wishing to claim that none of the four contains tin), Applicant should amend this last clause in a way to mean just that. 
As the second clause of claim 3 (re: thickness of Ag2) is already in claim 1, it is suggested that this clause be removed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-15, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2011/0236715 A1 (“Polcyn”).
Considering claims 1 and 8, Polcyn discloses a coated glass substrate having a stack of layers coated thereupon (Polycn abs., ¶ 0034-0052, and Fig. 2), wherein the stack of layers comprises the following sequence of layers:
-first dielectric layer 40;
-first silver layer 46;
-second dielectric layer 50;
-second silver layer 58;
-third dielectric layer 62;
-third silver layer 70; and
-fourth dielectric layer 74.
Polcyn is clearly analogous, for being directed to silver-containing coatings on glass.  Polcyn states that first dielectric layer 40 may be a single layered film made of, inter alia, silicon nitride or zinc oxide, wherein the first dielectric layer has thickness of 28 - 31 nm (Polcyn ¶ 0034 and 0035).  Such a single layer film (of either silicon nitride or zinc oxide) means that the first dielectric layer is free of tin and reads on the limitation “no dielectric coating M1, M2, M3, and/or M4 contains tin”, as the limitation in question may be satisfied as long as any one of M1, M2, M3, and M4 is free of tin.  Given that Polcyn expressly contemplates using a single layer of silicon nitride or undoped zinc oxide, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have utilized this disclosure of Polcyn.  First dielectric layer 40 thus reads on M1.
Polcyn discloses that total thickness of second dielectric layer 50, third dielectric layer 62, and fourth dielectric layer 74 may respectively be 10 – 20 nm, 69 – 72 nm, and 25 – 27 nm (id. ¶ 0042 and 0043, ¶ 0047 and 0048, and ¶ 0051 and 0052), which means that these layers respectively read on M2, M3, and M4.  As the refractive index of silicon nitride (at 2.04) is substantially similar to that of zinc stannate and pure zinc oxide (2.02 to 2.03), the ordinality of geometric thickness is preserved when converted to optical thickness, with thickness of second dielectric layer 50 < thickness of fourth dielectric layer 74 < thickness of first dielectric layer 40 < thickness of third dielectric layer 62.
Polcyn discloses that first silver layer 46 and third silver layer 70 respectively have thicknesses of 12.5 – 20.0 nm and 10.0 – 15.0 nm, while the second silver layer 58 has thickness of 0.1 – 7.0 nm (id. ¶ 0040, 0045, and 0049).  It is clear that the second silver layer has a thickness less than each of the first and second silver layers.  Furthermore, the range of 0.1 – 7.0 overlaps the claimed range of 5 to 10 nm.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Polcyn thus renders obvious claims 1 and 8.
Considering claim 2, optical thickness of second layer is thus 20.3 to 40.6 nm, which overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference.
Considering claims 3, 6, and 13, the ranges discussed in ¶ 10 above would render obvious the limitations of claims 3, 6, and 13.
Considering claim 7, the optical thicknesses discussed in ¶ 9 above would read on claim 7.
Considering claims 9 – 11, it is clear that the minimal thickness of the third dielectric layer at 69 nm > 1.5 × maximum thickness of any of the other dielectric layers.
Considering claim 12, in an even broader disclosure, Polycn discloses the following for the respective thicknesses of layers 40, 50, 62, and 74:  20 - 50 nm (optical thickness of 40 – 100 nm), 10 – 37 nm (optical thickness of 20 – 75 nm), 40 – 90 nm (optical thickness of 80 – 180 nm), and 20 – 60 nm (optical thickness of 40 – 120 nm).  Each of these ranges respectively overlaps To1 – To4.
Considering claim 14, there are various examples in which the third silver layer has a thickness greater than that of the first silver layer (e.g. Polcyn ¶ 0127-0130).
Considering claim 15 and 19, each silver layer has located immediately thereupon a NiCr or Ti layer.
Considering claims 17 and 18, Polcyn discloses that the coating taught therein may be applied onto a glass that forms an insulated glazing (viz. double glazing). 
Considering claims 21 and 22, usage of pure zinc oxide is taught in Polcyn.
Considering claim 23, as discussed in ¶ 8 above, each dielectric may be made of zinc oxide, which may additionally be doped.

Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Polcyn, as applied to claim 1 above, and further in view of U.S. 2018/0251886 A1 (“Lu”) and as evidenced by U.S. 2021/0107258 A1 (“Horie”).
Considering claim 20, Polcyn as discussed above (in ¶ 7-10 above) has a single-layered first dielectric layer.  It is noted that Polcyn also discloses that the first dielectric layer may be dual layered.  Although Polcyn discloses usage of silicon nitride for any of the sublayers, Polcyn does not expressly contemplate a configuration of a lower sublayer of silicon nitride and an upper sublayer of zinc oxide.
However, as is known in the art, silicon nitride may be used in lieu of zinc stannate as the lowest dielectric sublayer of the lowermost dielectric layer of a silver-containing coating (Lu ¶ 0013 and 0020).  Lu is analogous, for being directed to silver-containing coatings on glass.  The teaching of Lu re: the lowest sublayer of the lowermost dielectric layer thereof may be applied to Polcyn, as both references are directed to silver-containing coatings on glass, and as both clearly contemplates usage of silicon nitride or zinc stannate for their respective lowest sublayer of the lowermost dielectric layer thereof.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used silicon nitride in lieu of zinc stannate in the lowest sublayer of via U.S. 9,556,070 incorporated therein) that silicon nitride improves heat-treatability (Lu ¶ 0003).  Alternatively, given the teachings of Lu, silicon nitride is deemed to be a functional equivalent of zinc stannate, and person having ordinary skill in the art would have been motivated to use the former in lieu of the latter, as this rationale for supporting a finding of obviousness is considered appropriate under the guidelines set forth in MPEP 2144.06.
The first (multilayered) dielectric layer of Polcyn as modified by Lu thus possesses two sublayers, one having a barrier function, and the other with a stabilizing function.  Each of the other dielectric layers 50 and 62 may have three sublayers (each of zinc oxide/ zinc stannate / zinc oxide), and dielectric layer 74 has one zinc oxide layer and one zinc stannate layer.  It is noted that zinc oxide known to provide stabilizing function, and that zinc stannate is known to possess barrier properties (see Horie at ¶ 0078).  Polcyn in view of Lu thus renders obvious claim 20.

Claims 1 and 24; and claims 23 and 25 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2019/0064516 A1 (Wagner) in view of U.S. 2007/0020465 A1 (“Thiel”).
Considering claims 1 and 24, Wagner discloses a coated glass substrate having a stack of layers coated thereupon (Wagner abs., ¶ 0061-0106, and Fig. 4b), wherein the stack of layers comprises the following sequence of layers:
-base dielectric layer 44;
-first silver layer 46;
-second dielectric layer 50;

-third dielectric layer 60;
-third silver layer 62; and
- dielectric topcoat 56.
Wagner is clearly analogous, for being directed to silver-containing coatings on glass.  Wagner discloses that first silver layer 46 and third silver layer 62 respectively have thicknesses of 5 – 12.5 nm and 7.5 – 15.0 nm, while the second silver layer 52 has thickness of 5.0 – 7.5 nm (id. ¶ 0075-0080), wherein the second silver layer 52 may be a continuous silver layer.  It is clear that the second silver layer can have a thickness less than each of the first and second silver layers.  Furthermore, the range of 5.0 – 7.5 falls within the claimed range of 5 to 10 nm.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Wagner discloses that base dielectric layer 44 may be a single layered film made of, inter alia, silicon nitride or zinc oxide, wherein the first dielectric layer has thickness of 42 – 49 nm (Wagner ¶ 0034 and 0035).  Such a single layer film (of either silicon nitride or zinc oxide) means that the first dielectric layer is free of tin and reads on the limitation “no dielectric coating M1, M2, M3, and/or M4 contains tin”, as the limitation in question may be satisfied as long as any one of M1, M2, M3, and M4 is free of tin.  Given that Wagner expressly contemplates using a single layer of silicon nitride or undoped zinc oxide, it would have been obvious to one of ordinary skill in the art, at the effective filing Base dielectric layer 44 thus reads on M1.
Wagner discloses that the thickness of the third dielectric layer 62 and dielectric topcoat may respectively be 50 – 100 nm and 70 nm (id. ¶ 0101 and 0111), which means that these layers respectively read on M3 and M4.  As the refractive index of silicon nitride (at 2.04) is substantially similar to that of zinc stannate and pure zinc oxide (2.02 to 2.03), the ordinality of geometric thickness is preserved when converted to optical thickness.  As the claim requires only that the thickness of a dielectric coating located between the first and second silver layers to be less than a certain value (as opposed to requiring the total thickness of any dielectric material between the first and second silver layers to be less than that value), and as the second dielectric layer 50 may be constituted of three sublayers, any one sublayer of the second dielectric layer 50 would read on the claimed M2.  Although specific thicknesses of these sublayers are not taught, it is noted that this type of material is known in the art.
Specifically, the triple sublayer configuration as taught in Wagner is a known structural feature of low emissivity coatings produced by PPG (presently Vitro Flat Glass).  In one such publication by PPG, Thiel teaches a second dielectric coating located between the lowest and central silver layers, wherein the second dielectric coating may have a sublayer made of zinc oxide and having thickness of 7.5 – 15 nm (Thiel ¶ 0032 and 0037).  Given the general configurations of Thiel is substantially similar to that of Wagner, person having ordinary skill in the art has reasonable expectation of success that teachings from the former may be used in the latter, specifically the usage of a 7.5 – 15 nm ZnO layer for one of the sublayers in the second dielectric layer 50 of Wagner.  
Considering claims 23 and 25, in the same vein as discussed in ¶ 27 – 31 above, Wagner and Thiel also renders obvious claims 23 and 25.

Response to Arguments and Additional Comments
As indicated in the Advisory Action, Applicant’s arguments re: the 35 U.S.C. 112(a) rejection of claims 1-3, 6-15, and 17-22 set forth in the Final Office Action dated 26 May 2021 (henceforth “FOA”) is persuasive, and this rejection has been withdrawn.
In view of amendments to claims 21-23, the 35 U.S.C. 112(b) rejection of these claims as set forth in the FOA has been withdrawn.
In view of amendments to the independent claims, all prior art rejections over at least Polcyn as set forth in the FOA have been withdrawn, and new lines of rejection over Polcyn have been instated above.  It is noted that the introduction of limitation requiring a thickness of 5 – 10 nm for Ag2 does not define the claims over Polcyn, for the broader range of the layer in question is 2 – 7 nm (see Polcyn ¶ 0045).  
Nonetheless, Examiner agrees with Applicant that neither Polcyn per se nor can any modification of Polcyn read on claims 24 and 25.  Furthermore, Examiner notes that 
As noted in ¶ 30 above, the independent claims require only that the thickness of a dielectric coating located between the first and second silver layers to be less than a certain value (as opposed to requiring the total thickness of any dielectric material between the first and second silver layers to be less than that value).  Were a claim to be narrowed to convey the scope indicated within the parentheses of the previous sentence, such a hypothetical claim would overcome rejection over Wagner, for the total thickness of any dielectric material between the first and second silver layers of Wagner is not less than that of the other dielectric coatings present.  Alternative language that may effect the same scope include recitations of a first optional blocking overlayer above Ag1 and a second optional blocking underlayer below Ag2, and requiring the second dielectric coating M2 to be in direct contact with 1) Ag1 and Ag2; 2) Ag1 and the second optional blocking underlayer; 3) the first optional blocking overlayer and Ag2; or 4) the first optional blocking overlayer and the second optional blocking underlayer.  Applicant is encouraged to contact Examiner re: proposed claims to overcome rejections based on at least the reference Wagner.




Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z. Jim Yang/Primary Examiner, Art Unit 1781